DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This is in response to applicant’s amendment/response filed on 04/03/2019, which has been entered and made of record. Claims 1-2, 4-17, 19-25 and 27-31 are pending in the application.
In Remarks pages 2 and 4 of 5, the Applicant argued that “Claim 13 was not rejected under 35 U.S.C. 103(a) but has not been indicated allowable either… the Examiner has not rejected claim 13 other than for obviousness-type double patenting. It is not clear from the Office Action whether this claim is otherwise allowable.”
Examiner respectfully disagrees. Claim 13 was rejected under 103 (a) on page 21 of the 02/03/2022 mailed Office Action.
In Remarks from last paragraph of pages 2 to page 4 of 5, the Applicant argued that “The cited combination of references neither teaches nor suggests "each said zone is associated with a different set of screen space transform parameters used to transform locations of vertices in the batch of primitives from a homogenous coordinate space to a screen space that is not flat" as claimed.”
Examiner respectfully disagrees. Arnaud at least in col 4 lines 30-65, After the set of subdivided viewports have been defined, the objects in the world space are then projected onto the plurality of subdivided viewports to identify the polygons that are viewed through individual viewports. Defining each individual viewport contains different view direction with its own projection plane using homogeneous coordinates system (different set of screen space transform parameters) for each viewport. Arnaud at least in col. 3 from line 56, teaches in the simple example of a 360°x360° (cover the entirety) field of view (representing a completely spherical screen), six subdivided viewports are represented by the six faces of a cube centered at the observer position O (see FIG. 3). Continuing in the cubic example, it is further evident that a 180°x180° field of view (representing half of a spherical screen) can be represented by three or five faces of the cube (see FIG. 4AB). Arnaud also in FIG. 8 illustrates a top view of a cylindrical screen 830. Cylindrical screen 830 is used for the projection of simulations that can be viewed. The flat (rectangular or non-rectangular) faces (of the cube or the pyramid...) are the representation of divided viewports (combined to transform objects) for (non-planar) a spherical screen, half of a spherical screen, a cylindrical screen. Notes that the claims do not exclude from the use of intermediate image nor order of rendering. Yoo teaches assembling each of the primitives to screen space with a primitive assembler (Yoo at least in Fig. 1 and par. [0056], teaches a primitive assembler unit (PA) 130 to produce triangles (primitives to screen space); a tile binner unit (TB) 140 to perform tile binning with respect to each of the triangles... A tile refers to a unit piece of a screen of a terminal. Tile binning refers to a process of inspecting which tile on the screen overlaps a triangle.) Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to implement a primitive assembler unit, as disclosed by Santoro, with Arnaud’s multiple viewports rendering system. As noticed above, the Arnaud reference contained a “base” device (method, or product) upon which the claimed invention can be seen as an “improvement”. The Yoo prior art contained a known technique (using a specific primitive assembler unit for assembling triangles/primitives) that is applicable to the base (method, or product) of geometry engine for multiple displaying viewports/zones in Arnaud. The examiner finds that one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.


“The key distinction here is that in Arnaud images are rendered before being distorted for a curved viewport and a distortion mesh is applied to the rendered images. The current claims, by contrast, recite a transformation of locations of vertices as part of "assembling each primitive", i.e., during primitive assembly, which occurs before rendering. Furthermore, the ” distortion mesh of Arnaud operates on an image whereas the current claims transform vertices without the use of a distortion mesh.

The Applicant’s arguments in the remarks regarding the amended limitations in independent claims, have been fully considered but they are not persuasive. Please see the detail rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-12, 17-18 and 24-26 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Arnaud (US 6249289) in view of Yoo (US 20140015838) 
Regarding claim 1, Arnaud teaches:
 
    PNG
    media_image1.png
    414
    390
    media_image1.png
    Greyscale

A method of processing graphics depicting one or more objects as mapped to a screen area, the screen area including a plurality of zones, each said zone having a different set of rendering parameters (Arnaud in Abstract, Figs. 3-4, col 3 line 60 to col 4 line14, teaches subdividing the field of view into multiple viewports, polygons that are projected onto a particular subdivided viewport are rendered in a frame buffer and stored in texture memory. Arnaud in col 4 lines 30-65, After the set of subdivided viewports have been defined, the objects in the world space are then projected onto the plurality of subdivided viewports to identify the polygons that are viewed through individual viewports with different set of rendering parameters), the method comprising:
assembling each primitive of a batch of primitives belonging to an object covering at least two of the zones of the screen area to a screen space, wherein said assembling each of the primitives includes iterating each primitive for each of the zones covered by the object, wherein each said zone is associated with a different set of screen space transform parameters used to transform locations of vertices in the batch of primitives from a homogenous coordinate space to a screen space that is not flat and wherein the plurality of zones are arranged to minimize an overlap between zones. (Arnaud at least in col 4 lines 30-65, After the set of subdivided viewports have been defined, the objects in the world space are then projected onto the plurality of subdivided viewports to identify the polygons that are viewed through individual viewports. Defining each individual viewport contains different view direction with its own projection plane using homogeneous coordinates system (different set of screen space transform parameters) for each view port. Arnaud at least in col. 3 from line 56, teaches in the simple example of a 360°x360° (cover the entirety) field of view (representing a completely spherical screen), six subdivided viewports are represented by the six faces of a cube centered at the observer position O (see FIG. 3). Continuing in the cubic example, it is further evident that a 180°x180° field of view (representing half of a spherical screen) can be represented by three or five faces of the cube (see FIG. 4AB). Arnaud also in FIG. 8 illustrates a top view of a cylindrical screen 830. Cylindrical screen 830 is used for the projection of simulations that can be viewed. The flat (rectangular or non-rectangular) faces (of the cube or the pyramid...) are the representation of divided viewports (to transform objects) for (non-planar) a spherical screen, half of a spherical screen, a cylindrical screen. Arnaud at column 4 at lines 20-30, teaches the orientation and/or number of subdivided viewports can be chosen to provide a reasonably close approximation to a particular screen configuration. A general objective of the first pass is to ensure that enough resolution is available for the second pass. A more number of viewports will result in large overlapping between zones while a less number of viewports will result in gaps between zones. The chosen viewports in Figs. 3-4 appear with no overlapping in object coverage. This implies the arrangement (orientation) with a “right” number of viewports, enough to cover the entire field of view of the screen space with minimal overlapping between zones. Please note that, there is not any recitation in the independent claims to how the viewports are arranged in order to minimize the variance in overlapping object coverage between zones.)
Arnaud is silent to teach assembling each of the primitives to screen space with a primitive assembler.
On other hand, Yoo teaches assembling each of the primitives to screen space with a primitive assembler (Yoo at least in Fig. 1 and par. [0056], teaches a primitive assembler unit (PA) 130 to produce triangles (primitives to screen space); a tile binner unit (TB) 140 to perform tile binning with respect to each of the triangles... A tile refers to a unit piece of a screen of a terminal. Tile binning refers to a process of inspecting which tile on the screen overlaps a triangle.)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to implement a primitive assembler unit, as disclosed by Santoro, with Arnaud’s multiple viewports rendering system. As noticed above, the Arnaud reference contained a “base” device (method, or product) upon which the claimed invention can be seen as an “improvement”. The Yoo prior art contained a known technique (using a specific primitive assembler unit for assembling triangles/primitives) that is applicable to the base (method, or product) of geometry engine for multiple displaying viewports/zones in Arnaud. The examiner finds that one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Regarding claim 2, Arnaud in view of Yoo teaches:
The method of claim 1, wherein each said different set of rendering parameters includes a different view direction, such that each said zone has a different view direction defined by a different homogeneous coordinate space (Arnaud at least in Abstract, Figs. 3-4, col 3 line 60 to col 4 line 14, teaches subdividing the field of view into multiple viewports of three or five faces with different view direction from observer position O. Arnaud at least in col 4 lines 30-65, After the set of subdivided viewports have been defined, the objects in the world space are then projected onto the plurality of subdivided viewports to identify the polygons that are viewed through individual viewports. Defining each individual viewport contains different view direction with its own projection plane using homogeneous coordinates system for each view port.)

Regarding claim 3, Arnaud in view of Yoo teaches:
The method of claim 1, wherein each said different set of rendering parameters includes a different set of screen space transform parameters, such that each said zone has a different set of screen space transform parameters (Arnaud at least in col 4 lines 30-65, After the set of subdivided viewports have been defined, the objects in the world space are then projected onto the plurality of subdivided viewports to identify the polygons that are viewed through individual viewports. Defining each individual viewport contains different view direction with its own projection plane using homogeneous coordinates system for each view port. Arnaud at least in Figs. 6-7, teaches a process includes a series of spatial transformations. First, texture space 702 is transformed by a function f(u,v) onto a 3D surface 706 (x,y,z). This mapping process can be thought of as applying image detail to a surface, in much the same way as wallpaper. The image data that is mapped onto 3D surface 706 is subsequently projected by a function p(x,y,z) onto image plane 704 (i.e., screen space x,y) for display).

Regarding claim 9, Arnaud in view of Yoo teaches:
The method of claim 1, wherein zone indices per-primitive are embedded in vertex index data defining primitive connectivity of an object mesh or are supplied as a separate buffer (Arnaud at least in Figs. 4, 6, 9 and col 6 lines 29-35, to render polygons for object covered in multiple viewports a looping through the list of viewports implying the use of index (A, B, C, D…) supplied object mesh 610 (including each vertex in distortion mesh 610 has a texture coordinate that corresponds to a pixel in texture memory 606.) to geometry engine for processing each of the polygons. Official Notice is taken of the fact that it is well known in the art of computing to use index for loop a list of data. The result of combination would have been predictable. It is further noted that because Applicant did not traverse the assertion of official notice in the 04/22/2022 response, the officially noted statement is now considered to be admitted prior art, see MPEP § 2144.03(C).)

Regarding claim 10, Arnaud in view of Yoo teaches:
The method of claim 1, wherein vertex index data and zone indices for each particular primitive of the batch of primitives supplied to a GPU are culled to only include zone indices per primitive which the particular primitive might cover (Arnaud at least in Figs. 4, 6, 9 and col 6 lines 29-35, to render polygons for object covered in multiple viewports a looping through the list of viewports implying the use of index (A, B, C, D…) supplied object mesh 610 (including each vertex in distortion mesh 610 has a texture coordinate that corresponds to a pixel in texture memory 606.) to geometry engine for processing each of the polygons. Which are culled to only include zone/viewport per primitive which the particular primitive might cover. Official Notice is taken of the fact that it is well known in the art of computing to use index for loop a list of data. The result of combination would have been predictable. It is further noted that because Applicant did not traverse the assertion of official notice in the 04/03/2019 response for the parent application 15/725658, the officially noted statement is now considered to be admitted prior art, see MPEP § 2144.03(C).)

Regarding claim 11, Arnaud in view of Yoo teaches:
The method of claim 1, wherein per primitive zone indices or culled vertex index data for the batch of primitives are supplied to a GPU by a CPU or by a compute shader running on the GPU (Arnaud at least in Figs. 4, 6 and 9 to render polygons for object covered in multiple viewports a looping through the list of viewports implying the use of index (A, B, C, D…) supplied to geometry engine for processing. Arnaud in view of Yoo is silent to teach supplying data to a graphics processing unit (GPU) by a central processing unit (CPU). However, Official Notice is taken of the fact that it is well known in the art of computer graphics for graphics processor to offload some work from central processor to utilize specific purpose graphics rendering power of the GPU. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the multiple viewport rendering system to supply data (array of data for viewports) to a graphics processing unit (GPU) by a central processing unit (CPU) for rendering. The result of combination would have been predictable. It is further noted that because Applicant did not traverse the assertion of official notice in the 04/03/2019 response for the parent application 15/725658, the officially noted statement is now considered to be admitted prior art, see MPEP § 2144.03(C).)

Regarding claims 12, 17-18 and 24-26, it recites similar limitations of claims 1-3 but in different forms. The rationale of claims 1-3 rejection is applied to reject claims 12, 17-18 and 24-26.

Claims 4-8, 14-16, 19-23 and 27-31 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Arnaud in view of Yoo, as applied to claim 1 above and further in view of Arcuri (H001812).
Regarding claim 4, Arnaud in view of Yoo teaches the method of claim 1 with different set of rendering parameters for different zones/viewports.
Arnaud in view of Yoo is silent to teach including a different pixel format, such that each said zone has a different pixel format 
On the other hand, Arcuri teaches including a different pixel format, such that each said zone has a different pixel format (The missing limitation is a different resolutions for different zones/tiles/viewport. Arcuri in Fig. 3 and col 2 lines 40-47, teaches the resultant image will have a greater perceived resolution at the center, the perceived resolution decreasing toward the peripheral areas of the display… the sampling density of the foveal region is greater than the sampling density of the medial region, which has a greater sampling density than the peripheral region.) 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to implement the gaze tracking features as disclosed by Arcuri for different zones resolution with Arnaud in view of Yoo’s multiple viewports rendering system. The combination provides an image rendering method that the region of highest sampling density may be always located where the user is looking (Arcuri, col. 4 lines 50-53).

Regarding claim 5, Arnaud in view of Yoo teaches the method of claim 1 with different set of rendering parameters for different zones/viewports.
Arnaud in view of Yoo is silent to teach including a different pixel density, such that each said zone has a different pixel density.
On the other hand, Arcuri teaches including a different pixel density, such that each said zone has a different pixel density (The missing limitation is a different resolutions for different zones/tiles/viewport. Arcuri in Fig. 3 and col 2 lines 40-47, teaches the resultant image will have a greater perceived resolution at the center, the perceived resolution decreasing toward the peripheral areas of the display… the sampling density of the foveal region is greater than the sampling density of the medial region, which has a greater sampling density than the peripheral region.) 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to implement the gaze tracking features as disclosed by Arcuri for different zones resolution with Arnaud in view of Yoo’s multiple viewports rendering system. The combination provides an image rendering method that the region of highest sampling density may be always located where the user is looking (Arcuri, col. 4 lines 50-53).
 
Regarding claim 6, Arnaud in view of Yoo teaches the method of claim 1 with different set of rendering parameters for different zones/viewports.
Arnaud in view of Yoo is silent to teach including a different pixel format, such that each said zone has a different pixel sample density.
On the other hand, Arcuri teaches including a different pixel format, such that each said zone has a different pixel sample density (The missing limitation is a different resolutions for different zones/tiles/viewport. Arcuri in Fig. 3 and col 2 lines 40-47, teaches the resultant image will have a greater perceived resolution at the center, the perceived resolution decreasing toward the peripheral areas of the display… the sampling density of the foveal region is greater than the sampling density of the medial region, which has a greater sampling density than the peripheral region.) 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to implement the gaze tracking features as disclosed by Arcuri for different zones resolution with Arnaud in view of Yoo’s multiple viewports rendering system. The combination provides an image rendering method that the region of highest sampling density may be always located where the user is looking (Arcuri, col. 4 lines 50-53).

Regarding claim 7, Arnaud in view of Yoo teaches the method of claim 1, wherein the plurality of zones include a center zone and at least one edge zone (Arnaud Fig. 4 above for center viewport D),
Arnaud in view of Yoo is silent to teach the rendering parameters of the edge zone are selected to preserve graphics rendering resources for the center zone. 
On the other hand, Arcuri teaches the rendering parameters of the edge zone are selected to preserve graphics rendering resources for the center zone (The missing limitation is a different resolutions for different zones/tiles/viewport. Arcuri in Fig. 3 and col 2 lines 40-47, teaches the resultant image will have a greater perceived resolution at the center, the perceived resolution decreasing toward the peripheral areas of the display… the sampling density of the foveal region is greater than the sampling density of the medial region, which has a greater sampling density than the peripheral region. Therefore the rendering parameters at the peripheral regions/viewports in Arnaud are computed for lower resolution with less computing power which in turn preserve graphics rendering resources for the center zone.) 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to implement the gaze tracking features as disclosed by Arcuri for different zones resolution with Arnaud in view of Yoo’s multiple viewports rendering system. The combination provides an image rendering method that the region of highest sampling density may be always located where the user is looking (Arcuri, col. 4 lines 50-53).

Regarding claim 8, Arnaud in view of Yoo teaches the method of claim 1 with different set of rendering parameters for different zones/viewports.
Arnaud in view of Yoo is silent to teach the plurality of zones include a fixation point zone determined from an eye gaze tracker and at least one peripheral zone, wherein the rendering parameters of the peripheral zone are selected to preserve graphics rendering resources for the fixation point zone. 
On the other hand, Arcuri teaches the plurality of zones include a fixation point zone determined from an eye gaze tracker and at least one peripheral zone, wherein the rendering parameters of the peripheral zone are selected to preserve graphics rendering resources for the fixation point zone (The missing limitation is a different resolutions for different zones/tiles/viewport based on gaze tracking eye movement. Arcuri in Fig. 3 and col 2 lines 40-47, teaches the sampling density of the foveal region is greater than the sampling density of the medial region, which has a greater sampling density than the peripheral region… the region of highest sampling density can be dynamically moved about the display, in synchronism with the user’s eye movements, which may be tracked With an eye-tracking device. Therefore the rendering parameters at the peripheral regions/viewports in Arnaud are computed for lower resolution with less computing power which in turn preserve graphics rendering resources for the center zone.) 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to implement the gaze tracking features as disclosed by Arcuri for different zones resolution with Arnaud in view of Yoo’s multiple viewports rendering system. The combination provides an image rendering method that the region of highest sampling density may be always located where the user is looking (Arcuri, col. 4 lines 50-53).
Regarding claims 14-16, 19-23 and 27-31, it recites similar limitations of claims 4-8 but in different forms. The rationale of claims 1-3 rejection is applied to reject claims 14-16, 19-23 and 27-31.

Claim 13 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Arnaud in view of Yoo, as applied to claim 1 above and further in view of Deering (US 6,313,838).
Regarding claim 13, Arnaud in view of Kiefer and Santoro teaches:
The system of claim 12.
Arnaud in view of Yoo is silent to teach a large FOV display device. 
On the other hand, Deering teaches a large FOV display device (Deering col. 24 lines 5-6, teaches very large field of view displays are used.) 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate the field of view display features as disclosed by Deering with Arnaud in view of Yoo’s multiple viewport rendering system. The combination provides an image rendering method that renders the geometry data with modified rendering parameters as necessary (Deering col. 27 lines 21-24).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see form PTO-892.
Raskar (US 20040184013) Projecting warped images onto curved surfaces.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC N DOAN whose telephone number is (571)270-3397.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHUC N DOAN/Examiner, Art Unit 2619